DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 5/26/2021, which are in response to USPTO Office Action mailed 4/7/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barve (US PGPUB No. 2013/0339645; Pub. Date: Dec. 19, 2013) in view of Jain et al. (US PGPUB No. 2013/0117482; Pub. Date; May 9, 2013).
Regarding independent claim 1,
	Barve discloses a method comprising: at a virtualization platform, virtualizing data from a source repository and a destination repository, See 
the data being comprised of objects and attributes of the objects that are present within the source and destination repositories, See Paragraph [0027], (The rapid cloning system may clone a file or data object from a storage device 130 to a second storage device 150, i.e. objects and attributes of the objects are present within the source and destination repositories.).
the virtualization platform being separate from the source and destination repositories, See FIG. 1, (The host machine and storage system for rapid cloning is separate from storage devices 130 and 150.).
wherein the virtualization platform operates without assuming: objects and attributes within the source repository are identical to objects and attributes within the destination repository, See Paragraph [0022], (Rapid cloning of a source data object is performed by determining a source block range of a source object and determining a destination block range in the destination logical storage unit and mapping the source block range to the destination block range.).
and all objects and attributes of the source and destination repositories will be synchronized; See Paragraph [0068], (Cluster services may manage instances of 
at the virtualization platform, synchronizing the data from the destination repository to match the data from the source repository without requiring direct intervention into the source or destination repositories; See Paragraph [0082], (The media access layer sends and receives information between various cluster service systems of each of the plurality of nodes in order to synchronize the replicated databases in each of the nodes, i.e. synchronization is performed by the media access layer and cluster services systems that are separate from the storage systems.).
and mapping data between the source and destination repositories, See Paragraph [0022], (Rapid cloning of a source data object is performed by determining a source block range of a source object and determining a destination block range in the destination logical storage unit and mapping the source block range to the destination block range, i.e. mapping between source and destination repositories.).
	and the virtualization platform operates without exchanging synchronization metadata between the source and destination repositories. See Paragraph [0082], (The media access layer sends and receives information between various cluster service systems of each of the plurality of nodes in order to synchronize the replicated databases in each of the nodes, i.e. the information packets are not explicitly described as synchronization metadata and are handled by cluster service systems, not the source and destination repositories, i.e. metadata is not exchanged between repositories.
Barve does not disclose the step wherein: the mapping of data between the source and destination repositories includes operating on objects in the source and destination repositories where the objects comprise different attributes that are simultaneously derived from the source and destination repositories;
	Jain discloses the step wherein: the mapping of data between the source and destination repositories includes operating on objects in the source and destination repositories where the objects comprise different attributes that are simultaneously derived from the source and destination repositories; See Paragraph [0085], (Disclosing a method for polling and processing data having a conflict manager for managing conflicts that may arise during synchronization of a source and destination. The method includes a mapping manager configured for mapping different fields of a source system to corresponding fields in the destination system.
	Barve and Jain are analogous art because they are in the same field of endeavor, synchronization platforms. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Barve to include the mapping manager of Jain in order to thoroughly map attributes between storage systems during a synchronization process. Doing so would allow the system to translate both generic and customized attributes mappings between storage systems via the transformation mapping services and user mapping services of the mapping manager.

Regarding independent claim 11,


Regarding independent claim 18,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barve (US PGPUB No. 2013/0339645; Pub. Date: Dec. 19, 2013) in view of Varney et al. (US PGPUB No. 2014/0344401; Pub. Date: Nov. 20, 2014) and Gilder et al. (US PGPUB No. 2014/0040182; Pub. Date: Feb. 6, 2014).
Regarding independent claim 2,
	Barve discloses a method comprising a data virtualization platform, the data virtualization platform including one or more servers, the data virtualization platform operable to communicate with a user device such that the user device accesses data from storage repositories via the data virtualization platform without direct intervention into the storage repositories; See Paragraph [0082], (The media access layer sends and receives information between various cluster service systems of each of the plurality of nodes in order to synchronize the replicated databases in each of the nodes, i.e. synchronization is performed by the media access layer and cluster services systems that are separate from the storage systems.). Note FIG. 7A wherein the system comprises one or more storage severs 710A-710B, i.e. one or more servers. Additionally, FIG. 7A illustrates client devices 702, i.e. user devices that access data from storage repositories.
at the virtualization platform, virtualizing data from a source repository and a destination repository, See Paragraph [0027], (The host machine may run virtualization software which enables provisioning of storage from the network storage system through virtual machines, i.e. a virtualization platform that virtualizes data across storage services. The examiner notes that the storage servers and devices are part of the storage system, i.e. they are virtualized and therefore handle virtualized data.).
the data being comprised of objects and attributes of the objects that are present within the source and destination repositories, See Paragraph [0027], (The rapid cloning system may clone a file or data object from a storage device 130 to a second storage device 150, i.e. objects and attributes of the objects are present within the source and destination repositories.).
the virtualization platform being separate from the source and destination repositories, wherein the virtualization platform operates without assuming: objects and attributes within the source repository are identical to objects and attributes within the destination repository, See Paragraph [0022], (Rapid cloning of a source data object is performed by determining a source block range of a source object and determining a destination block range in the destination logical storage unit and mapping the source block range to the destination block range.).
and all objects and attributes of the source and destination repositories will be synchronized; See Paragraph [0068], (Cluster services may manage instances of an RDB component present in each node to determine which D-module services each storage object. The M-host component uses conventional protocols between each of a plurality of M-hosts across a network in order to synchronize nodes.).
at the virtualization platform, synchronizing the data from the destination repository to match the data from the source repository; See Paragraph [0082], (The media access layer sends and receives information between various cluster service systems of each of the plurality of nodes in order to synchronize the replicated 
synchronizing the data; See Paragraph [0082], (The media access layer sends and receives information between various cluster service systems of each of the plurality of nodes in order to synchronize the replicated databases in each of the nodes, i.e. synchronizing the data.).
wherein the virtualization platform operates without exchanging synchronization metadata between the source and destination repositories. See Paragraph [0082], (The media access layer sends and receives information between various cluster service systems of each of the plurality of nodes in order to synchronize the replicated databases in each of the nodes, i.e. the information packets are not explicitly described as synchronization metadata and are handled by cluster service systems, not the source and destination repositories, i.e. metadata is not exchanged between repositories.
Barve does not disclose the step of reading configuration data into a data virtualization platform, the configuration data being data regarding source repositories, destination repositories, and data mappings, 
checking the source repository for new changes since the source repository was last checked; 
identifying pending changes for the destination repository since a last synchronization of the destination repository, the pending changes being generated in one or more entities; 
checking for conflicts for pending changes; applying a conflict resolution policy; 
ordering the one or more entities in a fixed execution order prior to synchronize data;
specifying the data mapping between source and destination repositories, the data mapping comprising: a configuration schema definition that constrains a validity of the configuration data;
Varney discloses the step of reading configuration data into a data virtualization platform, the configuration data being data regarding source repositories, destination repositories, and data mappings, See Paragraph [1973], (A monitoring service for detecting changes in configuration information. A content source is able to provide the content delivery network an indication of a change in the configuration information based on the monitoring.).
checking the source repository for new changes since the source repository was last checked; See Paragraph [1973], (In response to at least one change in the configuration information being determined by the monitoring, the content source providing to the content delivery network an indication of the change.).
identifying pending changes for the destination repository since a last synchronization of the destination repository, the pending changes being generated in one or more entities; See Paragraph [1973], (In response to at least one change in the configuration information being determined by the monitoring, the content source providing to the content delivery network an indication of the change.).
checking for conflicts for pending changes; applying a conflict resolution policy; See Paragraph [0252], (The object distribution networks is employed in order to distribute object updates to all connected nodes in a manner that preserves the order of all updates in order to maintain consistency between all nodes, including support for implicit values, automatic conflict resolution and derived objects.).
ordering the one or more entities in a fixed execution order prior to synchronize data; See Paragraph [0206], (The method discloses the use of an event stream as an ordered list of events at an entity that is at least partially time ordered.).
specifying the data mapping between source and destination repositories, the data mapping comprising: a configuration schema definition that constrains a validity of the configuration data; See Paragraph [0834], (Geolocation queries use geographic database data that maps IP address ranges to geographic attributes. Geolocation analysis using mapped IP address ranges to accept or deny requests based on the geographic location of the query source, i.e. constraining validity of the IP address range, i.e. configuration data.).
Barve and Varney are analogous art because they are in the same field of endeavor, synchronization platforms. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Barve to include the method of processing configuration data for providing content between nodes of a distributed system, scheduling features and conflict resolution functionality as disclosed by Varney. Doing so would allow the system to automatically monitor and control synchronization operations in case of conflicts and intervene to resolve said 
Barve-Varney does not disclose specifying the data mapping comprising: connection data for virtualized sources and destinations; 
and parameters including synchronization intervals; 
and operating on objects in the source and destination repositories where the objects comprise different attributes that are simultaneously derived from at least two repositories,
Gilder discloses specifying the data mapping comprising: connection data for virtualized sources and destinations; See Paragraph [0112] and FIG. 11, (Step 1112, A database schema defined by the current collection object is reconciled with the tables and columns in the shadow database, i.e. a data mapping between source and destination.) See Paragraph [0073], (A plurality of remote agents and one or more central servers are connected by a plurality of metadata messages, i.e. connection data for sources and destinations.).
and parameters including synchronization intervals; See Paragraph [0109], (A definition checker task is run on an interval in order to keep a client synchronized with the latest collection definition and corresponding schedule, i.e. a synchronization schedule or interval.).
and operating on objects in the source and destination repositories where the objects comprise different attributes that are simultaneously derived from at least two repositories, See FIG. 33, (Step 3302, Receiving a request for remote data collection to extract data from a data source, i.e. an operation on objects in the source 
	Barve, Varney and Gilder are analogous art because they are in the same field of endeavor, storage management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Barve-Varney to include the step of generating data mappings for synchronization as disclosed by Gilder. Doing so would allow the system to standardize records from disparate data sources using the user driven mappings as described in Paragraph [0063] of Gilder. The centralized database allows for generating visual management or comparative reports, providing a visual means for monitoring records, identifying problems and proactively applying solutions.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barve in view of Varney and Gilder as applied to claim 2 above, and further in view of Reed et al. (US PGPUB No. 2013/0007292; Pub. Date: Jan. 3, 2013).
Regarding dependent claim 3,
As discussed above with claim 2, Barve-Varney-Gilder discloses all of the limitations.
	Barve-Varney-Gilder does not disclose the step wherein the method includes applying pending insertions first;
applying updates after applying pending insertions; 
and applying identified deletions after applying updates following applying the pending insertions first.
Reed discloses the step wherein the method includes applying pending insertions first; See Fig. 6, (At step 158, the system checks for pending writes. If pending write operations are present, the system then waits for pending writes to complete at step 160.).
applying updates after applying pending insertions; See Fig. 6, (At step 164, forms an updated member from the current version member. At step 172, the connection catalog is updated.).
and applying identified deletions after applying updates following applying the pending insertions first. See Fig. 6, (At step 176, old versions of the updated member are invalidated from the primary or secondary data sets.).
	Barve, Varney and Gilder are analogous art because they are in the same field of endeavor, storage management. It would have been obvious to anyone having Barve-Varney to include the step of generating data mappings for synchronization as disclosed by Gilder. Doing so would allow the system to standardize records from disparate data sources using the user driven mappings as described in Paragraph [0063] of Gilder. The centralized database allows for generating visual management or comparative reports, providing a visual means for monitoring records, identifying problems and proactively applying solutions.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barve in view of Varney and Gilder as applied to claim 2 above, and further in view of PERRY et al. (US PGPUB No. 2009/0172307; Pub. Date: Jul. 2, 2009).
Regarding dependent claim 4,
As discussed above with claim 2, Barve-Varney-Gilder discloses all of the limitations.
	Barve-Varney-Gilder does not disclose the step of tracking and logging errors encountered during operations from reading the configuration data into the data virtualization platform to synchronize the data;
and recording a transaction summary of a complete synchronization process conducting the synchronization of the data conducting the synchronization of the data.
PERRY discloses the step of tracking and logging errors encountered during operations from reading the configuration data into the data virtualization platform to synchronize the data; See Paragraph [0023], (The transaction indexing 
and recording a transaction summary of a complete synchronization process conducting the synchronization of the data conducting the synchronization of the data. See Paragraph [0022], (The disclosed Transaction Indexing Storage device is configured to act as an addressable mass storage device and to automatically log transaction information related to operations that occur on the bus.). The examiner notes that the disclosed bus is capable of recording transaction information for operations performed using the bus for any process involving the entities at the different ends of the bus.
Barve, Varney, Gilder and PERRY are analogous art because they are in the same field of endeavor, methods and systems for data communication in a network. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Barve-Varney-Gilder to include the bus structure and transaction logging method disclosed by PERRY. Doing so would allow the data system to monitor and maintain records of all transactions related to incoming or outgoing transactions providing further information about transactions other than record updates.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barve in view of Varney and Gilder as applied to claim 2 above as applied to claim 2 above, and further in view of Richards (US PGPUB No. 2012/0084254; Pub. Date: Apr. 5, 2012).
Regarding dependent claim 5,
As discussed above with claim 2, Barve-Varney-Gilder discloses all of the limitations.
	Barve-Varney-Gilder does not disclose the step of wherein the method includes periodically invoking the reading, the updating, the checking for new changes, the identifying, the checking for conflicts;
the applying, the ordering, and the synchronizing to enable a plurality of data repositories to incrementally achieve identical data content, across a connected network of repositories.
Richards discloses the step of wherein the method includes periodically invoking the reading, the updating, the checking for new changes, the identifying, the checking for conflicts; See Paragraph [0071], (A C2 Platform capable of detecting changes made in a database system synchronized with the C2 Platform. A change to a database could consist of an insertion, removal, or modification of a database entry.).
the applying, the ordering, and the synchronizing to enable a plurality of data repositories to incrementally achieve identical data content, across a connected network of repositories. See Paragraph [0071], (A C2 Platform capable of detecting changes made in a database system synchronized with the C2 Platform. A change to a database could consist of an insertion, removal, or modification of a 
Barve, Varney, Gilder and Richards are analogous art because they are in the same field of endeavor, methods and systems for data communication in a network. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Barve-Varney-Gilder to include the method of detecting changes made to the database system as disclosed by Richards. Doing so would allow the system to enact the conflict resolution policy of Varney during periods where the C2 platform detects any of the database actions that require intervention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Barve in view of Varney and Gilder as applied to claim 2 above, and further in view of Schleifer et al. (US PGPUB No. 2006/0020804; Pub. Date: Jan. 26, 2006).
Regarding dependent claim 7,
As discussed above with claim 2, Barve-Varney-Gilder discloses all of the limitations.
	Barve-Varney-Gilder does not disclose the step wherein the method includes using a data model and schema to store data and meta-data, the data model having entities and relationships that track one or more of the following:
the meta-data, including an incrementing change tracking counter, associated with the changed attributes of all entities of all repositories, the meta-data associated with a subset of data from one originating repository to a destination repository; 
error associated with propagating the actual change associated with any given change meta-data; 
or stored synchronization transaction data including: the date and time of the conclusion of the synchronization activity, the unique source identifier, the unique destination identifier, the source entities, the destination entities, the source attributes, the destination attributes, the count of synchronized entities, the count of synchronized attributes, the count of entities with errors during synchronization, the count of attributes with errors during synchronization, and the starting and ending values of the meta-data counter.
Schleifer discloses the step disclose the step wherein the method includes using a data model and schema to store data and meta-data, See FIG. 20 and Paragraph [0095], (FIG. 20 illustrates a plurality of tables 2006, 2008, 2010 having defined attributes, i.e. a data model and schema for storing data and metadata. and additionally connected to sync table 2016, i.e. the data model having entities and relationships.).
the data model having entities and relationships that track one or more of the following: the meta-data, including an incrementing change tracking counter, associated with the changed attributes of all entities of all repositories, the meta-data associated with a subset of data from one originating repository to a destination repository; See Paragraph [0049], (Disclosing a technique and mechanism for managing cross-pollination synchronization of data to multiple data sources. The method includes components for tracking and passing changes to all sources.). See FIG. 20 and Paragraph [0095], (FIG. 20 illustrates a 
Barve, Varney, Gilder and Schleifer are analogous art because they are in the same field of endeavor, synchronization platforms. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Barve-Varney-Gilder to include the method of tracking modifications to all sources as disclosed by Schleifer. Doing so would allow the system to actively track modifications to tables during a synchronization process, thereby providing information about previous versions of data.
The examiner notes that the limitations not discussed in the rejection above as being disclosed by Schleifer are optional.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Barve in view of Varney and Gilder as applied to claim 2 above, and further in view of Ngo et al. (US PGPUB No. 2007/0198602; Pub. Date: Aug. 23, 2007).
Regarding dependent claim 8,
As discussed above with claim 2, Barve-Varney-Gilder discloses all of the limitations.
Barve-Varney-Gilder does not disclose the step wherein checking for conflicts for pending  changes includes: checking for a three way match to detect attribute change conflicts by comparing a hash, or unique numeric code, of the source content, the hash, or unique numeric code, of the destination content, and the stored hash, or unique numeric code, of the last known synchronized content;
taking into account the hierarchical relationships between entities.
and skipping the pending change if it is detected that the destination already has the same content as the source change.
Ngo discloses the step of checking for a three way match to detect attribute change conflicts by comparing a hash, or unique numeric code, of the source content. See Paragraph [0096], (Data files in a first storage device comprise record identifiers, i.e. a hash or unique numeric code, for files at said first storage device, i.e. source content.).
the hash, or unique numeric code, of the destination content. See Paragraph [0096], (Record identifiers logged within a change journal are compared with the record identifiers associated with data loaded onto the second destination storage device, i.e. destination content.). 
and the stored hash, or unique numeric code, of the last known synchronized content. See Paragraph [0096], (Record identifiers associated with each data record logged within a change journal, i.e. last known synchronized content.).
taking into account the hierarchical relationships between entities. See Paragraph [0040], (Storage operation cells may contain not only physical devices but may also represent logical concepts, organizations and hierarchies.).
skipping the pending change if it is detected that the destination already has the same content as the source change. See Fig. 7, (Step 710, If record identifiers are identical, the system determines that no synchronization is required, i.e. there is no change to be made, i.e. the record is skipped.).
Barve, Varney, Gilder and Ngo are analogous art because they are in the same field of endeavor, methods and systems for data communication in a network. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Barve-Varney-Gilder to include the synchronization method disclosed by Ngo. Doing so would allow the system to perform a three way match between records stored in first storage, second storage and an internal change log in order to prevent errors in synchronization between devices.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Barve in view of Varney and Gilder as applied to claim 2 above, and further in view of Vyvyan (US PGPUB No. 2014/0074882; Pub. Date: Mar. 13, 2014).
Regarding dependent claim 9,
As discussed above with claim 2, Barve-Varney-Gilder discloses all of the limitations.
Barve-Varney-Gilder does not disclose the step wherein applying the conflict resolution policy resolves detected conflicts, applying the conflict resolution policy includes determining a winner in the event of a conflict and cancelling or applying the pending change as inferred from the determined policy resolves detected conflicts.
applying the conflict resolution policy includes determining a winner in the event of a conflict and cancelling or applying the pending change as inferred from the determined policy.
Vivyan discloses the step wherein applying the conflict resolution policy resolves detected conflicts, applying the conflict resolution policy includes determining a winner in the event of a conflict and cancelling or applying the pending change as inferred from the determined policy resolves detected conflicts. See Paragraph [0066], (A conflict resolution policy enacted for resolving conflicts between node data based on timestamps included in the node updates. The conflict is resolved in a receiving node based on the earlier timestamp.).
applying the conflict resolution policy includes determining a winner in the event of a conflict and cancelling or applying the pending change as inferred from the determined policy. See Paragraph [0066], (A conflict resolution policy enacted for resolving conflicts between node data based on timestamps included in the node updates. The conflict is resolved in a receiving node based on the earlier timestamp.).
Barve, Varney, Gilder and Vyvyan are analogous art because they are in the same field of endeavor, methods and systems for data communication in a network. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the conflict resolution policy of Barve-Varney-Gilder to include the Vyvyan. Doing so would allow the conflict resolution policy to resolve conflicts with simultaneous transactions using timestamp information to implement a transaction flow strategy where earlier transactions are executed first.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Barve in view of Varney and Gilder as applied to claim 2 above, and further in view of Kiilerich et al. (US PGPUB No. 2009/01255571; Pub. Date; May 14, 2009).
Regarding dependent claim 9,
As discussed above with claim 2, Barve-Varney-Gilder discloses all of the limitations.
Barve-Varney-Gilder does not disclose the step wherein in conjunction with stored change meta-data, the method includes one or more of the following: 
tracking change meta-data at the entity and attribute level, allowing partial entity synchronization in the event that a destination is only interested in a subset of the attributes and entities; 
propagating deleted information even when the source repositories do not retain, or provide, data regarding deleted information.
Kiilerich discloses the step wherein in conjunction with stored change meta-data, See Paragraph [0026], (Disclosing a method for improving efficiency of a synchronization process. The method including synchronizing content items via the use of containers. Note [0029] wherein containers are organizational units of a given type of media, i.e. entity metadata. Container definitions may be stored by the content management device such that future changes in the user's collection are automatically synchronized, i.e. tracking stored change metadata.)
the method includes one or more of the following: tracking change meta-data at the entity and attribute level, allowing partial entity synchronization in the event that a destination is only interested in a subset of the attributes and entities; See Paragraph [0026], (The method includes a type of partial synchronization performed via the use of containers. A user may synchronize a subset of content items on a content management device wherein the managed content is part of the user's daily routine, i.e. partial entity synchronization when a destination (the content management device) is only interested in a subset of data.). Note [0029] wherein containers are organizational units of a given type of media, i.e. entity metadata. Container definitions may be stored by the content management device such that future changes in the user's collection are automatically synchronized, i.e. tracking change metadata.
Barve, Varney, Gilder and Killerich are analogous art because they are in the same field of endeavor, synchronization platforms. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Barve-Varney-Gilder to include the method of partially synchronizing content across client devices as disclosed by Killerich. Doing so would allow individual client devices to synchronize only desired portions of content. The user's content is then further synchronized in response to additions or deletions of content as without requiring further user interaction as described in Paragraph [0029] of Killerich.
The examiner notes that the limitations not discussed in the rejection above as being disclosed by Killerich are optional.

Claim 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barve in view of Jain as applied to claim 11 above, and further in view of Varney et al. (US PGPUB No. 2014/0344401; Pub. Date: Nov. 20, 2014).
Regarding independent claim 12,
	As discussed above with claim 11, Barve-Jain discloses all of the limitations.
Barve further discloses synchronizing the data; See Paragraph [0082], (The media access layer sends and receives information between various cluster service systems of each of the plurality of nodes in order to synchronize the replicated databases in each of the nodes, i.e. synchronizing the data.).
Barve-Jain does not disclose the step wherein the data virtualization platform is structured to:read configuration data into the data virtualization platform, the configuration data being data regarding source repositories, destination repositories, and data mappings;
update a subset of originating data destined for a destination repository, the subset of originating data being from a source; 
check the source for new changes since the source was last checked;
identify pending changes for the destination repository since a last synchronization of the destination repository, the pending changes being generated in one or more entities; 
synchronization of the destination repository, the pending changes being generated in one or more entities; 
checking for conflicts for pending changes. 
apply a conflict resolution policy; 
order the one or more entities in a fixed execution order prior to synchronize data;
	Varney discloses the step wherein the data virtualization platform is structured to: read configuration data into the data virtualization platform, the configuration data being data regarding source repositories, destination repositories, and data mappings; See Paragraph [0147], (Each service instance in a content delivery network may consume and/or produce configuration information.). See Paragraph [0928], (A rendezvous service for binding clients to content delivery services, i.e. data mappings between clients and content delivery services, i.e. source and destination repositories.). See Paragraph [1151], (Configuration information about a content delivery device includes information about the rendezvous system, i.e. configuration data comprising rendezvous service bindings, i.e. mappings.).
update a subset of originating data destined for a destination repository, the subset of originating data being from a source; See Paragraph [1176], (User requested updates commit data changes to the director database, i.e. a source, and transfer the updates to selected control sites, i.e. a destination, which diffuse the updates into the caching network.).
check the source for new changes since the source was last checked;  See Paragraph [1973], (A monitoring service for detecting changes in configuration information. A content source is able to provide the content delivery network an indication of a change in the configuration information based on the monitoring.).
identify pending changes for the destination repository since a last synchronization of the destination repository, the pending changes being generated in one or more entities; See Paragraph [1973], (In response to at least one change in the configuration information being determined by the monitoring, the content source providing to the content delivery network an indication of the change.).
synchronization of the destination repository, the pending changes being generated in one or more entities; See Paragraph [1973], (In response to at least one change in the configuration information being determined by the monitoring, the content source providing to the content delivery network an indication of the change.).
checking for conflicts for pending changes. See Paragraph [0252], (The object distribution networks is employed in order to distribute object updates to all connected nodes in a manner that preserves the order of all updates in order to maintain consistency between all nodes, including support for implicit values, automatic conflict resolution and derived objects.).
apply a conflict resolution policy; See Paragraph [0252], (The object distribution networks is employed in order to distribute object updates to all connected nodes in a manner that preserves the order of all updates in order to maintain consistency between all nodes, including support for implicit values, automatic conflict resolution and derived objects.). See Paragraph [0259], (The system provides a built-in facility for defining conflict resolution scripts based on object type for control and invalidation manifests.).
order the one or more entities in a fixed execution order prior to synchronize data; See Paragraph [0206], (The method discloses the use of an event stream as an ordered list of events at an entity that is at least partially time ordered.).
Barve, Jain and Varney are analogous art because they are in the same field of endeavor, synchronization platforms. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Barve-Jain to include the method of providing the variety of storage management tools and operations provided by Varney including checking for updates, identifying pending changes, etc. The improvement would be variety of management operations offered by the content delivery framework that allow the system to efficiently process content via a network.

Regarding independent claim 19,
	The claim is analogous to the subject matter of independent claim 12 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barve in view of Varney and Gilder as applied to claim 2 above, and further in view of Reed et al. (US PGPUB No. 2013/0007292; Pub. Date: Jan. 3, 2013).
Regarding dependent claim 13,
As discussed above with claim 12, Barve-Jain-Varney discloses all of the limitations.
Barve-Jain-Varney does not disclose the step wherein the data virtualization platform is structure to: apply pending insertions first;
apply updates after applying pending insertions;
apply identified deletions after applying updates following applying the pending insertions first.
Reed discloses the step wherein the data virtualization platform is structure to: apply pending insertions first; See Fig. 6, (At step 158, the system checks for pending writes. If pending write operations are present, the system then waits for pending writes to complete at step 160.).
apply updates after applying pending insertions; See Fig. 6, (At step 164, forms an updated member from the current version member. At step 172, the connection catalog is updated.).
apply identified deletions after applying updates following applying the pending insertions first. See Fig. 6, (At step 176, old versions of the updated member are invalidated from the primary or secondary data sets.).
Barve, Jain, Varney and Reed are analogous art because they are in the same field of endeavor, methods and systems for data communication in a network. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data synchronization method of Barve-Jain-Varney to include the method of processing pending transactions in the order described by Reed. Doing so provide the system with a method of transaction control by allowing the system to complete write requests in a timely manner being applying updates, insertions or deletions in order to avoid potential data consistency issues.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 13 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claims 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barve in view of Jain and Varney as applied to claim 12 above, and further in view of PERRY et al. (US PGPUB No. 2009/0172307; Pub. Date: Jul. 2, 2009).
Regarding dependent claim 14,
As discussed above with claim 12, Barve-Jain-Varney discloses all of the limitations.
Barve-Jain-Varney does not disclose the step wherein the data virtualization platform is structured to: track and log errors encountered during operations from reading the configuration data into the data virtualization platform to synchronize the data; 
and record a transaction summary of a complete synchronization process conducted in synchronization of the data.
Perry discloses the step of wherein the data virtualization platform is structured to: track and log errors encountered during operations from reading the configuration data into the data virtualization platform to synchronize the data; See Paragraph [0023], (The transaction indexing storage device is arranged to track bus operations.). See Paragraph [0034], (Memory operations such as read, write and erase but also error signals and any other bus related commands or operations are tracked by the transaction indexing storage device.).
and record a transaction summary of a complete synchronization process conducted in synchronization of the data. See Paragraph [0022], (The disclosed Transaction Indexing Storage device is configured to act as an addressable mass 
Barve, Jain, Varney and PERRY are analogous art because they are in the same field of endeavor, methods and systems for data communication in a network. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Barve-Jain-Varney to include the bus structure and transaction logging method disclosed by PERRY. Doing so would allow the data system to monitor and maintain records of all transactions related to incoming or outgoing transactions providing further information about transactions other than record updates.

Regarding dependent claim 21,
The claim is analogous to the subject matter of dependent claim 14 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barve in view of Jain and Varney as applied to claim 12 above, and further in view of Ngo et al. (US PGPUB No. 2007/0198602; Pub. Date: Aug. 23, 2007).
Regarding dependent claim 15,
As discussed above with claim 12, Barve-Jain-Varney discloses all of the limitations.	
Barve-Jain-Varney does not disclose a destination data server having a destination data view model.
a source data server having a source data view model. 
	a synchronization data server having a synchronization data view model.
Ngo discloses a destination data server having a destination data view model. See FIG. 2, (The plurality of client computer elements 85 include data agents, media agents or storage manager elements that direct local archiving, migration and retrieval application functions. Computer 85 functions as a source and destination in communication with storage manager 100, i.e. a destination data view model.). 
a source data server having a source data view model. 
See FIG. 2, (The plurality of client computer elements 85 include data agents, media agents or storage manager elements that direct local archiving, migration and retrieval application functions, i.e. a source data view model. Computer 85 functions as a source and destination in communication with storage manager 100.). 
a synchronization data server having a synchronization data view model. See FIG. 2, (The illustrated embodiment describes resynchronization agents 133 that are in communication with a data store 90 used in data synchronization operations between a data store and one or more storage devices, Paragraph [0054], i.e. a synchronization data view model.). 
Barve, Jain, Varney and Ngo are analogous art because they are in the same field of endeavor, methods and systems for data communication in a network. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Barve-Jain-Varney to include the data agents Ngo. Doing so would provide the system with handlers for data communication processes including synchronization.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barve in view of Jain and Varney as applied to claim 12 above, and further in view of Dorman et al. (US PGPUB No. 2014/0201145; Pub. Date: Jul. 17, 2014).
Regarding dependent claim 16,
As discussed above with claim 12, Barve-Jain-Varney discloses all of the limitations.	
Barve-Jain-Varney does not disclose the step wherein the data virtualization platform includes one or more of the following:
a change interface having a change counter and arranged to hold a unique repository identifier, a change operation, an entity name, an attribute name, a hash of the changed attribute value, and a change status;
a change collection interface structured to add a change, iterate through collected changes, retrieve a specific change, check if the collected changes contains a specific change, manage a list of entity keys for the change collection interface, and check if a given change is in conflict with the collected changes;
a synchronizer interface structured to retrieve new source changes, set subsets of data from a source to a destination, synchronize two repositories to each other, reset change tracking meta-data, provide errors encountered, and log and report on transactions;
a change source interface structured to fetch latest changes, attributes of each entity exposed by a source for synchronization, a list of attribute data types for the entity attributes, types of key attributes for every entity, and key attributes for every entity, and structured to delete an entity, insert an entity, update an entity, and specify a mapping to a configured destination entity;
a sync specification interface having a source repository, a destination repository, a sync repository to store synchronization meta-data, and a sync map between source entities and destination entities;
a sync map interface having a list of source entities, an identification of a destination repository, a query for a source subset that when executed on a source entity specifies a data subset targeted for the destination repository, and a set of attribute mappings from the source entity to the destination entity;
a sync transaction interface that provides the attributes to store synchronization transaction information including date and time of conclusion of the synchronization activity, a unique source identifier, a unique destination identifier, source entities, destination entities, source attributes, destination attributes, and the starting and ending values of a meta-data counter;
a sync status interface that provides the status of an ongoing synchronization operation via states that cycle between labels of success, pending, error, manual, skipped and in source;
a change hash interface structured to provide a hash or unique numeric code or an attribute value using an algorithm employed to compute a hash value, and data structures to maintain groups of hashes including collections, maps, and trees;
a sync operation interface to describe modes and manner of changes from among no change, insertion, update, and deletion;
a sync exception interface that provides a synchronization error message and context associated with the synchronization error message.
Dorman discloses the step wherein the data virtualization platform includes a sync exception interface that provides a synchronization error message and context associated with the synchronization error message. See Paragraph [0077], (A conflicts manager including an error notification engine, i.e. a sync exception interface.). See Paragraph [0088], (The error notification module sends a message to a user in response to a synchronization error where changes to a current version of a document are not accepted, i.e. a synchronization error message associated to an individual document’s synchronization operation.).
Barve, Jain, Varney and Dorman are analogous art because they are in the same field of endeavor, methods and systems for data communication in a network. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Barve-Jain-Varney to include the error notification module and error notification engine disclosed by Dorman. Doing so would allow the system to communicate potential errors in synchronization to users in the event that a transaction error occurs.
The examiner notes that the limitations not discussed in the rejection above as being disclosed by Dorman are optional.

Regarding dependent claim 17,
As discussed above with claim 16, Barve-Jain-Varney-Dorman discloses all of the limitations.
Dorman further discloses the step wherein the change operation of the change interface includes an insert, an update, or a delete interface includes an insert, an update, or a delete. See Paragraph [0122], (A sync event can be any event such as moving, deleting, editing, creating, or renaming with respect to a file or folder. A sync client, i.e. a change interface, executes sync events as communicated by a sync event queue.).
Barve, Jain, Varney and Dorman are analogous art because they are in the same field of endeavor, synchronization platforms. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Barve-Jain-Varney to include the error notification module and error notification engine disclosed by Dorman. Doing so would allow the system to communicate potential errors in synchronization to users in the event that a transaction error occurs.


Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive. 
A. Barve fails to teach virtualizing data from two repositories.
Applicant refers to the following limitation of claim1 reciting, in part “…at a virtualization platform, virtualizing data from a source repository and a destination repository…” Fig. 1 of Barve illustrates a host machine coupled with a storage system having a plurality of storage devices 130, 150. Paragraph [0025] describes the process where host machine, i.e. a source repository, 110 may request rapid cloning of a file, data object, etc. stored on a storage device and further storing said cloned file on a storage device, i.e. a destination repository. Further note [0027] wherein a host machine runs virtualization software which enables the provisioning of storage. Therefore, the system described in Barve comprises a virtualization platform for virtualizing data across a storage system.

B. Barve fails to teach the claimed system assumptions.
	Applicant refers to the following limitation of claim 1 reciting, in part “…wherein the virtualization platform operates without assuming: objects and attributes within the source repository are identical to objects and attributes within the destination repository” Paragraph [0022]  of Barve discloses that the process performed by the virtualized platform requires only a source block range of a source object and a determination of a destination block range in the destination storage unit. Barve is performed regardless of the object characteristics cited in the limitation above, i.e. without assuming.

C. The References assume all objects/attributes of the repositories will be synchronized.
	Applicant refers to the following limitation of claim 1 reciting, in part “…wherein the virtualization platform operates without assuming…all objects and attributes of the source and destination repositories will be synchronized…” Paragraph [0068] of Barve describes a node component M-host which handles “regularly updating” an RDB component across nodes to provide a distributed storage system image. FIG> 7B illustrates that the client device 702 interfaces with storage elements such as storage 770B via N-modules 721A, 721B and does not interface directly with the M-host 723A, 723B components which handle synchronization tasks. Therefore, the process of virtualizing data as described in [0022] is performed regardless of the synchronization status cited in the limitation above, i.e. without assuming because Barve does not teach a system that requires any synchronization to be performed in order to virtualize data, only a means by which synchronization may be performed.

D. Barve requires direct access to source and destination repositories during synchronization.
	Applicant refers to the following limitation of claim 1 reciting, in part “…synchronizing the data from the destination repository to match the data from the source repository without requiring direct intervention into the source or destination repositories…” Paragraph [0068] of Barve discloses that synchronization occurs across network 730 via conventional protocols operative between M-hosts of each node. Additionally, [0082] discloses that a media access layer may send and receive information packets between cluster services systems of the nodes in order to synchronize replicated databases. Therefore, synchronization is not explicitly disclosed as directly accessing source repositories, instead synchronization is described as being handled by node processes without an explicit recitation of a direct intervention into any of the data sources.

E. Barve does not specifically teach whether any exchange of synchronization metadata between repositories is or is not conducted.
Applicant refers to the following limitation of claim 1 reciting, in part “…wherein the virtualization platform operates without exchanging synchronization metadata between the source and destination repositories.” Paragraph [0082] of Barve discloses that a media access layer may send and receive information packets between cluster services systems of the nodes in order to synchronize replicated databases. Therefore, the method of synchronization of Barve is focused on the contents of said information packets, which are not referred to as containing synchronization metadata, i.e. operat[ing] without exchanging synchronization metadata between the source and destination repositories.

F. Barve does not specifically teach operating on objects in different repositories simultaneously.
“…the mapping of data between source and destination repositories includes operating on objects in the source and destination repositories that are simultaneously derived from the source and destination repositories…” The examiner notes that the Non-Final Office Action mailed 4/07/2021, the examiner concedes that Barve does not disclose this limitation and instead relies on Jain et al. (US PGPUB No. 2013/0117482) to teach the limitation. Paragraph [0085] of Jain describes a mapping manager for mapping fields of a source system to a corresponding field of the destination, i.e. mappings between source and destination repositories, wherein transformation mapping services or a mapping manager handle applying transformations of one field to a corresponding field in the destination, i.e. simultaneously deriving mappings from source and destination repositories. As described in Jain, transformations, i.e. operations on objects, applied to mappings therefore affect both source and destination fields, i.e. simultaneously.

G. The References fail to teach all elements of claim 8.
Applicant refers to the following limitation of claim 8 reciting, in part “…wherein checking for conflicts for pending changes includes: checking for a three way match to detect attribute change conflicts by comparing a hash, or unique numeric code, of the source content, the hash, or unique numeric code, of the destination content, and the stored hash, or unique numeric code, of the last known synchronized content…” FIG. 7 and Paragraph [0096] of NGO describe a process 700 of comparing data files at a first storage device with data files at a second three-way match, as the broadest, reasonable interpretation for a three-way match includes a process where three separate elements are compared. In this case, record identifiers for two separate sources are compared to each other and then further compared with synchronization information, thus representing a three-way match.
	Applicant additionally argues that Ngo fails to teach checking hierarchical relationships between entities, referring to the following limitation: “…wherein checking for conflicts for pending changes includes…taking into account the hierarchical relationships between entities…” Paragraph [0096] of Ngo discloses a step 710 of detecting changes between data files at a first storage device compared to copies store at a destination storage device by comparing record identifiers associated with each record logged in the change journal, i.e. checking for conflicts for pending changes. The examiner notes that Paragraph [0040] discloses that the storage systems may comprise hierarchical storage management (HSM), additionally Paragraph [0053] discloses that data stored in the database may be used to indicate HSM data. The claim as recited merely requires that hierarchical relationships be “tak[en] into account” the broadest, reasonable interpretation of “taking [hierarchical relationships] into account” broadly includes processes directed at hierarchically stored information. Therefore, the disclosed hierarchical storage management system, which manages hierarchical storage of hierarchy-aware data, and its synchronization operations .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159